Farmer and Carter, JJ., specially concurring: We concur in the conclusion that this court cannot say, from an inspection of the rule here involved, that the board of education had no power to adopt or enforce it either because it is unreasonable or contrary to public policy, but we do not concur in all the reasoning of the opinion. The board of education is charged with the maintenance of the public schools and the employment of teachers therein. It may enact all reasonable rules for the promotion of the efficiency of the schools under its control. This power does not, however, include the power to adopt any kind of an arbitrary rule for the employment of teachers it chooses to adopt, for a rule can easily be imagined the adoption of which would be unreasonable, contrary to public policy, and on the face of it not calculated to promote the best interests and welfare of the schools. In our opinion courts would have the power, in the interests of the public good, to prohibit the enforcement of such an arbitrary rule. The rule here under consideration purports to have been adopted for the promotion of the best interests of the public schools, and recites that membership by teachers in the prohibited organizations is inimical to proper discipline, prejudicial to the efficiency of the teaching force and detrimental to the welfare of the public school system. If that be true, then the board had the power, in its discretion, to declare by rule that it would not employ such teachers. In our opinion the adoption of the rule was an exercise of the discretionary power of the board which courts cannot interfere with; but a rule that would clearly have no relation to the good of the schools,' discriminating against the employment of certain classes of persons as a purely arbitrary exercise of the board’s discretion, would not be, in our judgment, a valid exercise of the board’s power.